 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                       7/12/2021
QLAY CO.,                                                  :
                                                           :
                                        Plaintiff,         :
                                                           :          21-cv-1784 (VSB)
                      -against-                            :
                                                           :               ORDER
AMBROSIA OWEN et al.,                                      :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          In light of the previous filings in this case and the representations made at the July 8,

 2021 order to show cause hearing in the above-captioned case, it is hereby:

          ORDERED that default judgment is entered as to liability against the 60 remaining

 Defendants in this case: Ambrosia Owen, BERICHER Again Again, bgh7, bounetwdthga,

 chenbohuan2418, chenmingzhen1989, Cheryl Klein, Clothing men's women's maternal and

 infant stores, Costume rider, Courtney Steele, csfiusyfisdf, Dorothyxs, Earl Vaughan,

 Fkdmtjsoie589345, gexiaoting85785, gftydsetgv, HanYongMaoYi, huchunyang4578, Jessemgl,

 jiangcheng780, Kmzka, liangchangmi147258, limengkun, liping870624, liqian1994,

 liyuanli6666, lvchao88988, Manueltt, mayanning274324, Ming Xiao8869, Minhuiing coats,

 mmxhnly, NNbupShop, OH MY GODNESS, pengpenger, Qinmeicheng0216, ruifs, Sad

 dimension 520 Watch, shili1426, shiyan55667, suyuqi0188, Suzette, Tee PKL, Tim Daly,

 tingting65892345, tryh~6677, wangbing556, wangmiib, wangyiling123, wangyuyan1234,

 wuduilingtao, Wuyuan123, wuzongxin66885, xiangyuanwei, xiaotianxipu, xinpianzhang,

 zhang2010, zhangerpeng11, zhangsungong32019, and zhangxinran60.
        IT IS FURTHER ORDERED that I will refer this case to Magistrate Judge Debra C.

 Freeman for an inquest on damages.

 SO ORDERED.

Dated: July 12, 2021
       New York, New York

                                                ______________________
                                                Vernon S. Broderick
                                                United States District Judge
